 

Case 4:20-cv-00432-JAS Document 39 Filed 10/20/20 Page 1 of 3

 

 

f- FILED LODGED
UNITED STATES—P RT

   

oe XHIBIT LIST
Pascua Yaqui Tribe

CLERK U.S. DISTRICT COURT
DISTRICT OF ARIZONA

 

PLAINTIFF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vv. lay _DEPUTY
F. Ann Rodriguez, Pima County Recorder
DEFENDANT case number: CV-20-00432-TUC-JAS
reBs:0280 58 Hon, James A. Soto | =" HY Tiffany Dan e, os re Anna rian
HEARING/TRIAL DATE(S) Qt, 19, 2020 PLAINTIFF ATTORNEY (S) Danielle Lang DEFENDANT ATIVRNEY(S) Erj¢ Spencer
en Brett Johnson
gf | ge | aesanerme EXHIBITS
1 LAaAlaco AZDHS Statistical Profile
2 S) AZ SOS Guidance
3 S 12-31-19 Letter from Recorder
4 5 2020 Early Voting Sites
5 S Petition Flyer
6 \O\V\AAD 08-26-20 Tribe Letter
7 ie 09-08-20 Cty. Admin Letter
8 C 09-03-20 Recorder memo
9 VO\NA\ DO Board Resolution
10 Micicw 09-15-20 Tribe Letter
11 \Aia\ao 09-16-20 Recorder to PY - Yucupicio letter re EVS
12 USC Center for Inclusive Democracy Data
13 C) Bo Dul Public Records Request
14 S Pima County Canvass Excerpt
15 > 2020 Polling Place List
16 { 2016 Native Vote Election Protection Report
1 me 09-25-20 Demand Letter
18 Cc Declaration of Joseph Dietrich
19 Cy Declaration of Dwayne Lopez
20 C Declaration of Adalberto Renteria
21 C Declaration of Basilio Martinez, Sr.
22 Ce, Declaration of Caleb Hendricks

 

 

 

 

 

 

 

oo Shipaladede -
¥ C-Co ndchronally dhinitedr
* Case 4:20-cv-00432-JAS Document 39 Filed 10/20/20 Page 2 of 3

 

EXHIBIT LIST -- CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pascua Yaqui Tribe ve, F- Ann Rodriguez, Pima cal oe *°* Gy-20-00432-TUC-JAS
or. | Be AER SPREE EXHIBITS
23 @ Declaration of Ernie Gallardo
24 C= Declaration of Herminia Frias
25 C, Declaration of Jose Morillo
26 = Declaration of Peter Yucupicio
27 Cy , Declaration of Ramona Manuel
28 C, Declaration of Rebekah Lewis
29 G Declaration of Jonathan Diaz
30 & Declaration of Aseem B. Mulji
31 CG Declaration of Juliana Casillas
32 i Declaration of Bo Dul
35 Cc Email Correspondence - Jonathan Diaz and Eric Spencer re: Pascua Yaqui Early Voting
34 S 10-14-20 Revised Early Voting Site List
35 C 10-14-20 KGUN9 Article - Poll Worker Spots Filled
36 = 10-15-20 Recorder Press Release - Early Voting Sites Open
37 C 10-15-20 Additional Early Voting Sites - Morales Article
38 S Declaration of Jonathan Diaz
39 C, Declaration of Cecilia Molina
40 O\\Gla0 Yaqui Vote Voter Education Materials
41 S 2016 and 2020 Pascua Yaqui Tribal Election Ballots Cast Reports
42 ioa\ao Compiled Pascua Yaqui Tribe COVID-19 Orders and Ordinances
43 ©) 2020 Pima County Polling Place Agreement
44 Sy 05-20-20 Recorder Press Release re COVID-19
45 > 07-23-20 Recorder Press Release re COVID-19
46 a 09-01-20 Recorder Press Release re Pascua Yaqui
47 Ss CDC Health Equity Considerations
48 Sy CDC Certain Medical Conditions and Risk for Severe COVID-19 Illness
49 S CDC Considerations for Election Polling Locations and Voters
50 S CDC Travel During the COVID-19 Pandemic
51 S CDC Native Americans and COVID-19
52 (, Census Bureau - Sahuarita Percent No Vehicle
53 C, Census Bureau - Sahuarita Racial Composition

 

 

 

 

 

 
* Case 4:20-cv- BRHTBTT PSY oT CONTE Filed oa LOO O Page 3 of 3

?ascua Yaqui Tribe

 

 

 

F. Ann Rodriguez, Pima Co: me *°" Ev-20-00432-TUC-JAS

vs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oS ae aay SESE EXHIBITS
54 CS 2020 Primary Canvass Excerpt
55 go, 2016 Pima County Early Voting Sites
56 i CID Arizona Voting Location Siting Tool - Methodology
57 a Section 2013 Language Determinations (2012)
58 \o\a0\a0 Curriculum vitae of Dr. Joseph Dietrich
59 ‘a 10-16-18 Vice News Article
60 C, 07-17-20 Pascua Yaqui Op-Ed
61 (C NAU Demographics Analysis, Pascua Yaqui Tribe
62 Gs NARF Report - "Obstacles at Every Turn"
63 GU NAVRC Survey
64 S U.S. Comm'n on Civil Rights, Voting Rights in Arizona
65 S Pima County Health Needs Assessment
66 S Pascua Yaqui Community Health Assessment
Gl \olao|ao lokter of QOlK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
